 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KUANGHEUI LIANG, LIJUN ZHANG,                     No. 2:21-cv-0557 JAM AC PS
      and WEN SUN,
12
                         Plaintiffs,
13                                                      ORDER
             v.
14
      MICKEY ANDERSON, et al.,
15
                         Defendants.
16

17

18          Plaintiffs, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On April 2, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiffs and which contained notice to plaintiffs that any objections to the

22   findings and recommendations were to be filed within twenty-one days. Plaintiffs have not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
 1   Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed April 2, 2021, are adopted in full; and
 3         2. All claims against all defendants are DISMISSED with prejudice.
 4

 5
     DATED: May 20, 2021                         /s/ John A. Mendez
 6
                                                 THE HONORABLE JOHN A. MENDEZ
 7                                               UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
